Order entered May 1, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00262-CV

              IN THE INTEREST OF T.C., A.C., J.D., AND K.J., CHILDREN

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JC-17-00829-W

                                            ORDER
       After granting one extension, appellant’s brief in this accelerated appeal involving the

termination of parental rights is overdue. We ORDER appellant to file, by May 10, 2019,

appellant’s brief and an extension motion. Failure to file the brief and an extension motion by

the time specified may result in an order for the trial court to conduct a hearing to determine why

appellant’s brief has not been filed and to take such measures as may be necessary to assure

effective representation, including appointment of new counsel.

                                                      /s/   ERIN A. NOWELL
                                                            JUSTICE